OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be affirmed without costs. Under the circumstances of this case, the Division of Parole’s denial of petitioner’s belated request to expunge misinformation which has already been corrected and upon which the Division does not rely was reasonable (see Matter of Pell v Board of Educ., 34 NY2d 222, 231 [1974]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Read and R.S. Smith concur; Judge Graffeo taking no part.
*706On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, affirmed, without costs, in a memorandum.